 

SINGLE FAMILY HOMES

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

by and between

 

RED DOOR HOUSING LLC,

a Texas limited liability company

 

and

 

WFI FUNDING, INC.,

a Texas corporation

 

collectively, as Seller

 

and

 

REVEN HOUSING GEORGIA, LLC,

a Delaware limited liability company,

as Buyer

 

October 4, 2013

 

 

 

 

THIS SINGLE FAMILY HOMES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of October 4, 2013 (“Effective Date”), by and between RED
DOOR HOUSING LLC, a Texas limited liability company and WFI FUNDING, INC., a
Texas corporation d/b/a RED DOOR FUNDING (collectively, “Seller”) and REVEN
HOUSING GEORGIA, LLC, a Delaware limited liability company, “Buyer”).

 

BASIC TERMS

 

The following terms, as used in this Agreement, will have the meanings assigned
to such terms in this Basic Terms section of the Agreement, subject to any
adjustments set forth elsewhere in this Agreement.

 

Purchase Price: $13,400,000 subject to adjustment in accordance with the
provisions of this Agreement.

 

Deposit: $100,000.

 

Closing Date: October 30, 2013, subject to Section 5(d), which may cause the
Closing to occur in two stages.

 

Due Diligence Period: Subject to the provisions of Section 7 below, the period
commencing on the Effective Date and expiring on the Closing Date, during which
Buyer will be provided the opportunity to review all aspects of the Property.

 

Escrow Holder: Fidelity National Title Insurance Company.

 

Title Company: Fidelity National Title Insurance Company.

 

Seller’s Broker: None.

 

Buyer’s Broker: None

 

PRELIMINARY STATEMENTS

 

A.           Seller is the owner of the Property (as defined herein); and

 

B.           Seller desires to sell, and Buyer desires to buy, the Property, at
the price and on the terms and conditions hereafter set forth.

 

1

 

 

In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:

 

1.          Premises. The real estate which is the subject of this Agreement
consists of 170 single family homes, in the State of Texas, which are identified
and generally described on Exhibit A-1 and Exhibit A-2 attached hereto, together
with all of the improvements and structures located thereon (“Improvements”),
any heating and ventilating systems, appliances, and other fixtures located
therein or thereon, and all rights, interests, benefits, privileges, easements
and appurtenances to the land and the Improvements, if any (collectively, the
“Premises”).

 

2.          Personal Property and Leases.

 

(a)          The “Personal Property” referred to herein shall consist of all
right, title, and interest of Seller, if any, in all tangible (including all
advertising materials, plans and specifications) and intangible personal
property, including any equipment, appliances, or furnishings that remain in the
Premises at the Closing, and any and all existing licenses and permits held by
Seller and not constituting part of the real estate, located on and used in
connection with the Premises.

 

(b)          The “Leases” referred to herein shall consist of the leases,
occupancy and rental agreements between the Seller, as landlord and tenants of
the single family homes that comprise the Premises that are in effect as of the
date of the Closing (defined below), as well as and service contracts relating
to the maintenance and repair of such homes.

 

3.          Sale/Conveyance and Assignment. Seller agrees to sell, convey and
assign to Buyer, and Buyer agrees to buy and assume from Seller, at the price
and upon the other terms and conditions hereafter set forth (a) the Premises,
(b) the Personal Property, (c) the Improvements, and (d) the Leases (a-d
collectively, the “Property”).

 

4.          Transfer of Title.

 

(a)          Title to the Property shall be conveyed to Buyer by a Special
Warranty Deed (the “Deed”) executed by Seller, in the form attached hereto as
Exhibit C.

 

(b)          The Personal Property shall be conveyed to Buyer by a bill of sale
(the “Bill of Sale”) executed by Seller, in the form attached hereto as Exhibit
D.

 

(c)          The Leases shall be assigned by Seller and assumed by Buyer by an
Assignment Leases and Contracts (the “Assignment of Leases and Contracts”), in
the form attached hereto as Exhibit E.

 

5.          Purchase Price; Deposit; Excluded Properties; Deferred Closing.

 

(a)          Delivery of Purchase Price. The purchase price for the Property
shall be the price identified in the Basic Terms (the “Purchase Price”), which
shall be subject to adjustment in accordance with the terms of this Agreement
and payable by Buyer to Seller as follows:

 

2

 

 

(1)         Within two (2) business days after the execution of this Agreement,
Buyer shall deposit into an escrow account (the “Escrow”) established with
Escrow Holder (as identified in the Basic Terms), which will serve as escrow
holder for this transaction a deposit in the amount of the Deposit (as
identified in the Basic Terms above). The Deposit will, at all times under this
Agreement, be refundable to Buyer, except in the event of a material default or
breach of this Agreement by Buyer; provided that as consideration to Seller for
entering into this Agreement, $250 will become non-refundable to Buyer, and
payable to Seller, upon delivery of the Deposit to Escrow except in the event of
a default hereunder by Seller. The Deposit shall at all times prior to Closing
be invested in United States treasury obligations or such other interest bearing
accounts or securities as are approved by Buyer in writing; all interest earned
on the Deposit will be administered, paid or credited (as the case may be) in
the same manner as the Deposit and, when credited to the escrow account shall
constitute additional Deposit. At the closing of the transactions contemplated
by this Agreement (the “Closing”), Buyer shall receive a credit against the
Purchase Price for the Deposit.

 

(2)         The Purchase Price, less a credit for the Deposit, and plus or minus
prorations and adjustments as set forth in Section 17 hereof, shall be paid by
Buyer to Seller by wire transfer of immediately available federal funds on the
Closing Date.

 

(b)          Valuation. Buyer may elect to retain an independent, third-party
valuation consultant to prepare a report (“Valuation Report”) of the Property.
Buyer and Seller acknowledge and agree that both AMRE Solutions and Carrington
Real Estate Services are acceptable parties to perform the Valuation Report. If
the valuation, as set forth in the Valuation Report, of one or more the
properties that comprise the Property (“Valuation”) is less than the amount
listed on Exhibit A-1 or Exhibit A-2, as the case may (each such property a
“Disputed Property”), then Buyer may notify Seller of such discrepancy prior to
the expiration of the Due Diligence Period. Thereafter, for a period of
seven days (the “Disputed Property Period”), Buyer and Seller shall negotiate in
good faith to agree on an adjusted price for such property or properties. In the
event that the Due Diligence Period is scheduled to expire during the Disputed
Property Period, the Due Diligence Period shall be automatically extended
through the end of the Disputed Property Period, or such earlier time as the
parties may agree on an adjusted price for the Disputed Property (or
Properties). If, at the end of the Disputed Property Period, Buyer and Seller
are unable to come to an agreement with respect to the price allocated to each
Disputed Property, then Buyer may, upon written notice to Seller within two
business days after the expiration of seven day period, elect to exclude one or
more of the Disputed Properties in accordance with subsection (c), below.

 

(c)          Excluded Properties. Notwithstanding any other provision of this
Agreement, if Buyer and Seller cannot agree on the Valuation of a Disputed
Property, then Buyer may elect to exclude specified properties from the
properties identified on Exhibit A-1 or Exhibit A-2. If Buyer elects to exclude
one or more properties from the Property being acquired in accordance with this
Agreement, then at least two business days before the Closing Date, Buyer will
notify Seller that certain specified properties (“Excluded Properties”) are to
be excluded from the sale contemplated in this Agreement. Following Buyer’s
notification to Seller and identification of the Excluded Properties, (i) the
description of the properties that comprise the Property, as identified on
Exhibit A-1 or Exhibit A-2, as the case may be, will be deemed modified to
exclude the Excluded Properties; and (ii) the Purchase Price will be reduced by
the sum of the values of the Excluded Properties, as identified on Exhibit A-1
or Exhibit A-2, as the case may be. Once Buyer identifies to Seller the Excluded
Properties, those properties so identified will no longer be the subject of this
Agreement and Seller will be free to sell them to another party or take any
action that Seller elects with respect to the Excluded Properties.
Notwithstanding the foregoing, if the results of the Valuation show that the
total Valuation of the Property is equal to or greater than the Purchase Price,
Buyer shall not exclude any properties in connection with Valuation.

 

3

 

 

(d)          Deferred Closing. Buyer may elect to defer a portion of the Closing
until Buyer obtains additional funds for the purpose of acquiring all of the
Property identified herein. Accordingly, Buyer may, by providing written notice
to Seller at least 10 days before the Closing Date but in any case prior to
October 31, 2013, elect to cause the Closing to occur with respect to the
Property on Exhibit A-1 only. If Buyer makes this election, then (i) the
Purchase Price for all purposes related to the initial Closing will be equal to
the sum of the values of the properties set forth on Exhibit A-1 (less the value
of any Excluded Properties) and Buyer will close with respect to those
properties on the scheduled Closing Date; and (ii) Buyer will close on the
properties on Exhibit A-2 (less the value of any Excluded Properties) by
delivering to Escrow the sum of the values of the properties set forth on
Exhibit A-2, in the month of January, 2014, and the Purchase Price with respect
to such deferred Closing will be the amount so delivered to Escrow.

 

6.          Representations, Warranties and Covenants.

 

(a)          Seller’s Representations and Warranties. As a material inducement
to Buyer to execute this Agreement and consummate this transaction, Seller
represents and warrants to Buyer as follows:

 

(1)         Organization and Authority. Seller has been duly organized and is
validly existing as a Texas limited liability company. Seller has the full right
and authority and has obtained any and all consents required therefor to enter
into this Agreement, consummate or cause to be consummated the sale and make or
cause to be made transfers and assignments contemplated herein. The persons
signing this Agreement on behalf of Seller are authorized to do so. This
Agreement and all of the documents to be delivered by Seller at the Closing have
been authorized and properly executed and will constitute the valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms.

 

(2)         Conflicts. There is no agreement to which Seller is a party or, to
Seller’s Knowledge, binding on Seller or the Property, that is in conflict with
this Agreement or that would limit or restrict the timely performance by Seller
of its obligations pursuant to this Agreement.

 

4

 

 

(3)         Documents and Records. To Seller’s Knowledge, Seller has provided
(or upon the execution hereof will provide) Buyer with, or has made available to
Buyer, true, correct and complete copies of the items scheduled in Schedule
6(a)(3) attached hereto (all of the foregoing collectively the “Property
Information”). The Property Information consists of all documents relating to
the Property in Seller’s possession or control.

 

(4)         Litigation. There is no action, suit or proceeding pending or to
Seller’s Knowledge threatened which (i) if adversely determined, would not be
covered by insurance (subject to the payment of a customary insurance
deductible) or adversely affect the Property, or (ii) which challenges or
impairs Seller’s ability to execute, deliver or perform this Agreement or
consummate the transaction contemplated hereby.

 

(5)         Leases. Schedule 6(a)(5) sets forth a list of the leases and all
contracts (including all service, maintenance, and warranty contracts) that
apply to the properties identified on Exhibit A-1 and Exhibit A-2 which, to
Seller’s Knowledge, is true and correct and complete list of such leases and
contracts as of the date of each such schedule. To Seller’s Knowledge, except as
scheduled in Schedule 6(a)(5), neither Seller nor any other party is in default
with respect to any of its obligations or liabilities pertaining to the Leases.
To Seller’s Knowledge, other than the Leases and any other matters disclosed in
the Title Report, there are no leases, licenses or other occupancy agreements to
which Seller is a party or is bound affecting any portion of the Property as of
the date hereof, which will be in force on the Closing Date. Seller has
delivered or made available at the Property, true and correct copies of the
Leases to Buyer. No lessee under any Lease has any right of first refusal or
option to purchase the property that is the subject of their Lease. With respect
to any property identified on Exhibit A-1 and Exhibit A-2, if any Lease expires
and is extended or renewed, or if Seller elects to sign a new Lease, during the
period this Agreement is in effect, then such new Lease must be submitted to
Buyer for review and approval, may not have a term shorter than one year, and
may not include any free rent period or cancellation right on the part of the
tenant, unless such terms are approved by Buyer in writing.

 

(6)         Contracts. Exhibit B sets forth all contracts presently outstanding
with respect to the Property. To Seller’s Knowledge, neither Seller nor any
other party is in default with respect to any of its obligations or liabilities
pertaining to any contracts that will survive the Close of Escrow.

 

(7)         Notice of Violations. Seller has received no written notice that
either the Property or the use thereof violates any laws, rules and regulations
of any federal, state, city or county government or any agency, body, or
subdivision thereof having any jurisdiction over the Property that have not been
resolved to the satisfaction of the issuer of the notice.

 

(8)         Withholding Obligation. Seller is not a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code of 1986, as amended.

 

5

 

 

(9)         Condemnation. Except for any condemnation proceedings which Seller
has not yet been served with process, there are no pending or, to Seller’s
Knowledge, threatened condemnation or similar proceedings affecting the Property
or any individual property that is a part thereof.

 

(10)        Employees.    Seller has no employees at the Property.

 

(11)        No Bankruptcy Proceedings. Seller has not (i) made a general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by Seller’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Seller’s assets, or (iv) suffered the attachment or
other judicial seizure of all or substantially all of Seller’s assets.

 

(12)        Unrecorded Documents. Other than as disclosed in the Property
Information, the Title Commitment, or any other documents delivered to Buyer,
Seller has not entered into any unrecorded contracts, leases, easements or other
agreements with respect to the Property that would be binding on Buyer or the
Property following the Closing. Seller has no knowledge of any claim of any
third party affecting the use, title, occupancy or development of the Property
that has not been disclosed to Buyer. Seller has not granted any right of first
refusal, option or other right to acquire all or any part of the Property.

 

For purposes of this Section 6(a), the term “Seller’s Knowledge” means the
current actual knowledge, without investigation, of Rickey Williams, the person
who Seller represents to be the most knowledgeable about the Property. The
foregoing shall not result in any personal liability or be deemed to be Rickey
Williams making any representations, warranties or covenants in his individual
capacity.

 

(b)          Buyer’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Buyer
represents and warrants to Seller that Buyer has been duly organized and is
validly existing as a Delaware limited liability company. Buyer has the full
right and authority and has obtained any and all consents required therefore to
enter into this Agreement, consummate or cause to be consummated the purchase,
and make or cause to be made the deliveries and undertakings contemplated herein
or hereby. The persons signing this Agreement on behalf of Buyer are authorized
to do so. This Agreement and all of the documents to be delivered by Buyer at
the Closing have been authorized and properly executed and will constitute the
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their terms.

 

(c)          Covenants of Seller. Seller covenants and agrees that during the
period from the date of this Agreement through and including the Closing Date:

 

(1)         Seller will timely pay and perform its obligations under the Leases
and any contracts to be assumed by Buyer pursuant hereto.

 

6

 

 

(2)         Following the expiration of the Due Diligence Period, Seller will
not enter into any contract (other than new Leases) that will be an obligation
affecting the Property subsequent to the Closing Date except for contracts
entered into in the ordinary course of business that are terminable without
cause and without payment of a penalty on not more than 30-days’ notice.

 

(3)         Seller will not remove any Personal Property from the Property
except as may be required for necessary repair or replacement, and in the event
of such replacement, the replacement shall be of materially equal or better
quality and quantity as existed as of the time of its removal.

 

(4)         Seller will continue to operate and maintain the Property in
accordance with past practices and will not make any material alterations or
changes thereto;

 

(5)         Seller will maintain casualty and liability insurance of a level and
type consistent with the insurance maintained by Seller prior to the execution
of this Agreement with respect to the Property;

 

(6)         Seller will not do anything, or authorize anything to be done, that
would adversely affect the condition of title as shown on the Title Commitment.

 

(7)         Seller agrees to terminate by written notice to the other parties
thereto, effective as of Closing, any service contracts that Buyer, pursuant to
written notice to Seller prior to the expiration of the Due Diligence Period,
requests Seller to terminate. Seller shall deliver to Buyer copies of all
notices of termination given by Seller pursuant to this subsection.

 

(d)          Representation and Warranties Prior to Closing. The continued
validity in all respects of the foregoing representations and warranties shall
be a condition precedent to the obligation of the party to whom the
representation and warranty is given to close this transaction. If any of
Seller’s representations or warranties is not true and correct as of the date of
Closing even if true and correct as of the date of this Agreement or whether any
change in facts or circumstances has made the applicable representation and
warranty no longer true and correct and regardless as to whether Buyer becomes
aware of such fact through Seller’s notification or otherwise, then Buyer may,
at Buyer’s option, exercised by written notice to Seller (and as its sole and
exclusive remedy), either (i) proceed with this transaction, accepting the
applicable representation and warranty as being modified by such subsequent
matters or knowledge and waiving any right relating thereto, if any, or (ii)
terminate this Agreement and declare this Agreement of no further force and
effect and in which event Escrow Holder shall, without further instruction,
return the Deposit to Buyer and Seller shall have no further liability hereunder
by reason thereof; provided, that if the breach of any representation or
warranty of Seller hereunder results from the willful and intentional act of
Seller, Buyer will have the rights and remedies available to Buyer under
Section 18(b) of this Agreement upon a default by Seller of its obligations
under this Agreement. Notwithstanding anything herein to the contrary, nothing
in this Agreement shall serve to undo a closing which has already occurred.

 

7

 

 

7.          Due Diligence Period; Post-Closing Inspection Reports; .

 

(a)          Buyer may, during the Due Diligence Period (as defined in the Basic
Terms) examine, inspect, and investigate the Property and, in Buyer’s sole
judgment and discretion, to determine whether Buyer desires to purchase the
Property.

 

(b)          Buyer may terminate this Agreement for any or no reason by giving
written notice of such termination to Seller on or before the last day of the
Due Diligence Period. If this Agreement is terminated pursuant to this Section
7, the Deposit shall be immediately refunded to Buyer, and neither party shall
have any further liability or obligation to the other under this Agreement
except for the indemnity provisions set forth in Section 7(c) of this Agreement
and any other provision of this Agreement that is expressly intended to survive
the termination of this Agreement, including Seller’s right to retain $250 as
consideration for entering this Agreement. If Buyer does not elect to exercise
its right to terminate this Agreement during the Due Diligence Period, then
Buyer shall notify Seller of Buyer’s intention to acquire the Property before
the expiration of the Due Diligence Period. If Buyer does not, before the
expiration of the Due Diligence Period, either affirmatively notify Seller of
its desire to acquire the Property or send a termination notice to Seller, then
Buyer will be deemed to have elected to terminate this Agreement. If Buyer
elects to proceed to purchase the Property, and this Agreement is not terminated
or deemed terminated before the expiration of the Due Diligence Period, then the
Deposit shall be non-refundable except in the event of a default hereunder by
Seller.

 

(c)          Subject to the rights of tenants under the Leases, Seller will
provide to Buyer reasonable access to the Property for the purpose of examining
any or all aspects thereof, including conducting on a non-destructive basis,
surveys, architectural, engineering, non-invasive geo-technical and
environmental inspections and tests, and any other inspections, studies, or
tests reasonably required by Buyer. Buyer shall give Seller reasonable notice by
telephone or e-mail before entering onto any of the properties that comprise the
Property to perform inspections or tests, and in the case of tests (i) Buyer
shall specify to Seller in writing the precise nature of the test to be
performed, and (ii) Seller may require, as a condition precedent to Buyer’s
right to perform any such test, that Buyer deliver Seller evidence of public
liability and other appropriate insurance naming Seller as an additional insured
thereunder. Such examination of the physical condition of the Property,
including the Third Party Inspection Report (defined in Section 7(d) below) may
include an examination for the presence or absence of hazardous or toxic
materials, substances or wastes, which shall be performed or arranged by Buyer
at Buyer’s sole expense. Buyer shall keep the Property free and clear of any
liens and will indemnify, protect, defend, and hold each Seller Related Party
(defined below) harmless from and against all losses, costs, damages, claims,
liabilities and expenses (including reasonable attorneys’ fees and court costs)
(collectively, “Losses”) arising from damage to the Property and injury to
persons asserted against or incurred by any Seller Related Party as a result of
such entry by Buyer, its agents, employees or representatives (except that Buyer
shall have no liability or indemnity obligation for any diminution in the value
of the Property as a result of any unfavorable analysis, test, study, opinion or
recommendation made to or for or reach by Buyer). If any inspection or test
disturbs the Property and Buyer does not acquire the Property, Buyer will
restore the Property to substantially the same condition as existed prior to any
such inspection or test. Buyer and its agents, employees, and representatives
may, upon not less than 24 hours prior telephonic notice to Seller, examine and
make copies of all books and records and other materials relating to the
condition of the Property in Seller’s possession at the office where such
records are maintained. Any information provided to or obtained by Buyer with
respect to the Property shall be subject to the provisions of Section 22(p) of
this Agreement. The obligations of Buyer under this Section shall survive the
termination of the Agreement.

 

8

 

 

(d)          Within 90 days after the Closing, Buyer may retain a contractor or
home inspector mutually acceptable to Buyer and Seller to prepare a report or
reports describing the physical condition of the Property and identify any
necessary repairs and the cost to make such repairs (“Third Party Inspection
Report”). The person or entity preparing the Third Party Inspection Report must
be (i) a licensed contractor or otherwise qualified to perform such inspections
in the jurisdiction where the Property is located, (ii) qualified by experience
to remodel and repair properties of the type comprising the Property, and
(iii) may not be, or have ever been, owned or controlled by Buyer or an
affiliate of Buyer. Notwithstanding the foregoing, Buyer and Seller mutually
agree that Criterium Engineers is an acceptable party to prepare Third Party
Inspection Reports. Buyer will provide a copy of the Third Party Inspection
Report to Seller, when finalized. Seller will pay for all repairs identified in
the Third Party Inspection Report which are reasonably estimated in the
Inspection Report to cost more than $1,000.00 per single repair item. In
determining whether Seller is responsible for paying for any single repair item
over $1,000 under this Section, small items may not be aggregated in order to
reach the $1,000.00 threshold. (For example, if an electrical panel needs to be
replaced at a cost of $1,200.00, Seller will bear the expense; if 20 electrical
outlets need to be replaced at an individual cost of $60.00 – total of $1,200.0
– Seller will not bear the expense.) Buyer shall be solely responsible for
supervision of the contractor, and Seller shall not be liable for any additional
costs which may be incurred above the amounts specified in the Third Party
Inspection Report. If Seller disagrees with the conclusions of the Third Party
Inspection Report with respect to any parcel of the Property, Seller shall so
notify Buyer within 14 days after actual receipt by Seller of a complete copy of
the Third Party Inspection Report. In that event, Buyer and Seller shall
negotiate in good faith to resolve Seller’s objections and come to agreement
with respect to all items for which Seller will be responsible in accordance
with this Section 7(d). If Buyer and Seller cannot reach agreement with respect
to any parcel of the Property, then Buyer and Seller shall designate a mutually
agreeable third party home inspector or contractor to prepare a second Third
Party Inspection Report to identify any necessary repairs and the cost to make
such repairs (the “Second Third Party Inspection Report”). The person or entity
preparing the Second Third Party Inspection Report must be (i) a licensed
contractor or otherwise qualified to perform such inspections in the
jurisdiction where the Property is located, (ii) qualified by experience to
remodel and repair properties of the type comprising the Property, and (iii) may
not be, or have ever been, owned or controlled by Buyer or Seller or an
affiliate of Buyer or Seller. The determination of the Second Third Party
Inspection Report shall be binding on both parties, and Seller shall be
responsible for any repairs over $1,000.00 in accordance with the terms of this
subsection (d).

 

9

 

 

8.          As Is Sale.

 

(a)          BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING
AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS
DELIVERED BY SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY
SYSTEMS, FACILITIES AND APPLIANCES, (II) THE QUALITY, NATURE, ADEQUACY, AND
PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE,
QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES SERVING THE
PROPERTY, (IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE PROPERTY’ USE,
HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF THE
PROPERTY FOR ANY PARTICULAR PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS OF THE
PROPERTY OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY,
(VI) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES,
LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS
OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR
ENTITY, (VII) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS (AS DEFINED IN ANY
ENVIRONMENTAL STATUTE) ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR
NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY
IMPROVEMENTS ON THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X)
THE LEASES (INCLUDING ALL SERVICE CONTRACTS) AND ANY OTHER AGREEMENTS AFFECTING
THE PROPERTY AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE
PROPERTY.

 

9.          Survival of Representations and Warranties After Closing.

 

(a)          All representations and warranties of Seller herein shall survive
the Closing for a period of one (1) year (the “Limitation Period”).

 

10

 

 

(b)          Buyer shall provide actual written notice to Seller of any breach
of any of Seller’s warranties or representations of which Buyer acquires
knowledge, through any means, at any time after the Closing Date but prior to
the expiration of the Limitation Period, and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach is susceptible of cure but
cannot reasonably be cured within thirty (30) days, an additional reasonable
time period required to effect such cure so long as such cure has been commenced
within such thirty (30) days and diligently pursued but in no event more than
ninety (90) days. If Seller fails to cure such breach after actual written
notice and within such cure period (as extended), Buyer’s sole remedy shall be
an action at law for damages as a consequence thereof, which must be commenced,
if at all, within the six (6) months after the expiration of the Limitation
Period. Nothing herein shall permit the award of consequential damages.

 

10.         Closing.

 

(a)          The purchase and sale transaction contemplated in this Agreement
shall occur on the date specified in the Basic Terms section of this Agreement,
and if a portion of the Closing is deferred, then on the two dates identified in
the Basic Terms Section (each a “Closing Date”), and accomplished by recording a
Deed (as defined in Section 14) with respect to each of the properties that are
on Exhibit A-1 and Exhibit A-2 (except for any Excluded Properties) in the
Official Records of the particular County in which each of the individual
properties that constitute the Property is located (the “Official Records”),
provided that all conditions precedent to the Closing have been fulfilled or
have been waived in writing by the respective party entitled to waive same. If
the parties close the transactions contemplated hereby, they shall be deemed to
have waived any unfulfilled conditions precedent.

 

(b)          On or before the Closing Date, the parties shall establish the
usual form of deed and money escrow with Escrow Holder. Counsel for the
respective parties is hereby authorized to execute the escrow trust instructions
as well as any amendments thereto.

 

11.         Conditions to Buyer’s Obligation to Close.

 

(a)          Buyer will not be obligated to proceed with the Closing unless and
until each of the following conditions has been either fulfilled or waived in
writing by Buyer:

 

(1)         This Agreement shall not have been previously terminated pursuant to
any other provision hereof;

 

(2)         Seller shall be prepared to deliver or cause to be delivered to
Buyer all instruments and documents to be delivered to Buyer at the Closing
pursuant to Section 14 and Section 16 or any other provision of this Agreement;
and

 

(3)         All property managing services provided to the Property under any
property management agreement shall have been terminated on or prior to the
Closing at no cost, liability or expense to Buyer.

 

11

 

 

(b)          If any of the foregoing conditions are not fulfilled on or before
the time for Closing hereunder, then subject to the provisions of Section 18(b)
hereof, Buyer may elect, upon notice to Seller, to terminate this Agreement, in
which event the Deposit shall be returned to Buyer, and neither party shall have
any further liability or obligation to the other, except for the provisions of
this Agreement which are expressly stated to survive the termination of this
Agreement, including the non-refundable portion of the Deposit in the amount of
$250, which shall be retained by Seller as consideration for entering this
Agreement..

 

12.         Conditions to Seller’s Obligation to Close.

 

(a)          Seller will not be obligated to proceed with the Closing unless and
until each of the following conditions has been fulfilled or waived in writing
by Seller:

 

(1)         Title Company shall have received the Purchase Price and all other
amounts due to Seller otherwise under this Agreement in immediately available
funds, and all conditions to disbursing the Purchase Price to Seller shall have
been satisfied;

 

(2)         Buyer shall be prepared to deliver to Seller all instruments and
documents to be delivered to Seller at the Closing pursuant to Section 15 and
Section 16 or any other provision of this Agreement;

 

(3)         This Agreement shall not have been previously terminated pursuant to
any other provision hereof; and

 

(4)         Buyer’s representations and warranties hereunder shall be true and
correct as of the Closing Date.

 

(b)          If the foregoing conditions are not fulfilled on or before the time
for Closing hereunder, then subject to the provisions of Section 18(a) hereof,
Seller may elect, upon notice to Buyer, to terminate this Agreement, in which
event the Deposit shall be returned to Buyer, and neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement.

 

13.         Title Insurance. (a) Following the execution and delivery of this
Agreement, Buyer shall cause Title Company to deliver to Buyer a commitment for
the Title Policy described in subsection (b) below (the “Title Commitment”),
together with legible copies of all of the underlying documentation described in
such Title Commitment. Seller shall, within two business days after the
execution of this Agreement, deliver to Buyer the most recent surveys of the
properties that comprise the Property in Seller’s possession or control (the
“Surveys”).

 

12

 

 

(a)          At Closing, and as a condition thereof, Buyer shall receive an
owner’s title insurance policy (the “Title Policy”) issued by Title Company,
dated the day of Closing, with liability in the full amount of the Purchase
Price, the form of which shall be an American Land Title Association Owner’s
Policy, Standard Form B, 1992 (or other form preferred by Buyer or required or
promulgated pursuant to applicable state insurance regulations), subject only to
the Permitted Exceptions (defined below). The Title Policy may contain any
endorsements requested by Buyer.

 

(b)          Prior to the expiration of the Due Diligence Period, Buyer shall
review title to the Property as disclosed by the Title Commitment and the
Surveys, and satisfy itself as to the availability from the Title Company of the
Title Policy and all requested endorsement to such Title Policy. Buyer shall
have the right to obtain an update of the Surveys or to secure new surveys at
any time prior to the expiration of the Due Diligence Period.

 

(c)          Seller shall have no obligation to remove or cure title objections,
except for (1) liens of an ascertainable amount created by Seller, which liens
Seller shall cause to be released at the Closing or affirmatively insured over
by the Title Company with Buyer’s approval, (2) any exceptions or encumbrances
to title which are created by Seller after the date of this Agreement without
Buyer’s consent, and (3) non-consensual liens which liens Seller shall cause to
be released at the Closing or affirmatively insured over by the Title Company.
In addition, Seller shall provide the Title Company with any affidavits, ALTA
statements or personal undertakings (collectively, an “Owner’s Affidavit”), in
form and substance reasonably acceptable to the Title Company, that will permit
the Title Company to remove the standard “mechanics lien” and “GAP” exceptions
and otherwise issue the Title Policy in the form reasonably required by Buyer.

 

(d)          “Permitted Exceptions” shall mean: (1) any exception arising out of
an act of Buyer or its representatives, agents, employees or independent
contractors; (2) zoning and subdivision ordinances and regulations; (3) the
specific exceptions in the Title Commitment that the Title Company has not
agreed to insure over or remove from the Title Commitment as of the end of the
Due Diligence Period and that Seller is not required to remove as provided
above; (4) items shown on the Surveys or any updated or new surveys of the
Property which have not been removed as of the end of the Due Diligence Period;
(5) real estate taxes and assessments not yet due and payable; and (6) rights of
tenants under the Leases, as occupancy tenants only and without any rights of
first refusal, rights of first offer or purchase options.

 

14.         Documents to be Delivered to Buyer at Closing. At Closing, Seller
shall deliver or cause to be delivered to Buyer each of the following
instruments and documents:

 

(a)          Deed. The Deed, in the form attached hereto as Exhibit C.

 

(b)          Bill of Sale. The Bill of Sale covering the Personal Property, in
the form attached hereto as Exhibit D.

 

13

 

 

(c)          The Title Policy. The Title Policy may be delivered after the
Closing if at the Closing the Title Company issues a currently effective,
duly-executed “marked-up” Title Commitment and irrevocably commits in writing to
issue the Title Policy in the form of the “marked-up” Title Commitment after the
Closing.

 

(d)          Assignment of Leases and Contracts. An Assignment of Leases and
Contracts, in the form attached hereto as Exhibit E, transferring and assigning
to Buyer, to the extent the same are assignable, all right, title and interest
of Seller in the Leases and the other property described therein.

 

(e)          Transfer Tax Declarations. Original copies of any required real
estate transfer tax or documentary stamp tax declarations executed by Seller or
any other similar documentation required to evidence the payment of any tax
imposed by the state, county and city on the transaction contemplated hereby.

 

(f)          FIRPTA. An affidavit, in the form attached hereto as Exhibit F,
stating Seller’s U.S. taxpayer identification number and that Seller is a
“United States person”, as defined by Internal Revenue Code Section 1445(f)(3)
and Section 7701(b).

 

(g)          Owner’s Affidavit. The Owner’s Affidavit materials referred to in
Section 13(d) above.

 

(h)          Surveys, Plans, Permits and Specifications.  All existing surveys,
blueprints, drawings, plans and specifications, permits, and operating manuals
for or with respect to any of the properties that comprise the Property or any
part thereof to the extent the same are in Seller’s possession.

 

(i)          Keys.  All keys to the improvements, to the extent the same are in
Seller’s possession.

 

(j)          Leases.  Originals of all Leases in effect on the Closing Date (or
copies thereof in the event the originals are not in Seller’s possession, or in
the possession of Sellers’ property manager and such copies of Leases are in
Seller’s possession), and the tenant files with respect to such Leases, to the
extent the same are in Seller’s possession.

 

(k)          Certificate.  A certificate (the “Update”) of Seller dated as of
the Closing Date certifying that the representations and warranties of Seller
set forth in Section 6(a) of this Agreement as applicable, remain true and
correct in all material respects as of the Closing Date, except as to Schedule
6(a)(5), which Update shall be dated no earlier than three (3) days prior to
Closing.

 

(l)          Other Deliveries. Such other documents and instruments as may be
required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

14

 

 

15.         Documents to be Delivered to Seller at Closing. At Closing, Buyer
shall deliver or cause to be delivered to Seller each of the following
instruments, documents and amounts:

 

(a)          Purchase Price. The Purchase Price, subject to adjustment and
proration as provided in Section 17 below.

 

(b)          Transfer Tax Declarations. Original copies of any required real
estate transfer tax or documentary stamp tax declarations executed by Buyer or
any other similar documentation required to evidence the payment of any tax
imposed by the state, county and city on the transaction contemplated hereby.

 

(c)          Assignment of Leases. A counterpart of the Assignment of Leases and
Contracts, in the form attached hereto as Exhibit E.

 

(d)          Certificate. A certificate of Buyer (the “Buyer’s Update”) dated as
of the Closing Date certifying that the representations and warranties of Buyer
set forth in Section 6(b) of this Agreement as applicable, remain true and
correct in all material respects as of the Closing Date, which Buyer’s Update
shall be dated no earlier than three (3) days prior to Closing.

 

(e)          Other Documents. Such other documents and instruments as may be
required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

16.         Documents to be Delivered by Seller and Buyer at Closing. At
Closing, Buyer and Seller shall deliver or cause to be delivered each of the
following instruments and documents:

 

(a)          Escrow Instructions. Escrow instructions (as described in
Section 10(b)).

 

(b)          Settlement Statement. A fully executed settlement statement.

 

(c)          Notice to Tenants. A duly executed notice to each of the tenants
under the Leases.

 

17.         Prorations and Adjustments.

 

(a)          The following items shall be prorated and adjusted based upon the
number of calendar days in the measuring period between Seller and Buyer as of
midnight on the date of Closing, except as otherwise specified:

 

(1)         Taxes. All real estate taxes and assessments (“Taxes”) assessed
against the Property for the year of Closing shall be prorated as follows:
Seller will be responsible for the payment of Taxes applicable to the period
before the Closing Date, and Buyer will be responsible for the period on and
after the Closing Date. If the actual taxes and assessments cannot be determined
for such year as of the Closing Date, then the parties shall make such proration
based upon One Hundred percent (100%) of the most recently issued tax bill for
the Property and thereafter, make a final adjustment of such Taxes upon receipt
of the final bill. The provisions of this Section 17(a)(1) shall survive
Closing.

 



15

 

 

(2)         Utilities. All utilities shall be prorated based upon estimates
using the most recent actual invoices. Seller shall receive a credit for the
amount of deposits, if any, with utility companies that are transferable and
that are assigned to Buyer at the Closing. In the case of non-transferable
deposits, Buyer shall be responsible for making any security deposits required
by utility companies providing service to the Property.

 

(3)         Collected Rent. Buyer shall receive a credit for any rent and other
income (and any applicable state or local tax on rent) under Leases collected by
Seller before Closing that applies to any period after Closing. Uncollected rent
and other uncollected income shall not be prorated at Closing. After Closing,
Buyer shall apply all rent and income collected by Buyer from a tenant (x) first
to such tenant’s rental obligations for the month in which the Closing occurs,
(y) next to such tenant’s monthly rental for the month in which the payment is
made, and (z) then to arrearages in the reverse order in which they were due,
remitting to Seller, after deducting collection costs, any rent or expense
reimbursements properly allocable to Seller’s period of ownership. Buyer shall
bill and attempt to collect such rent arrearages in the ordinary course of
business, but shall not be obligated to engage a collection agency or take legal
action to collect any rent arrearages. Any rent or other income received by
Seller or Buyer after Closing which are owed to Seller or Buyer shall be
remitted to Seller or Buyer as applicable, promptly after receipt.

 

(b)          Tenant Security Deposits. All unapplied tenant security deposits
(and interest thereon if required by law or contract to be earned thereon) under
the Leases, shall be credited to Buyer at Closing.

 

(1)         Service Contracts. With respect to any contracts that are assumed by
Buyer and survive the Closing, Seller shall receive a credit for prepaid charges
and premiums applicable to Buyer’s period of ownership. The Buyer shall receive
a credit for any payments made in arrears. In addition and without limitation of
the foregoing, Buyer shall receive a credit under any assumed contract (each a
“Service Provider Contract”) in which Seller has received any advance payments
or other income from the servicer provider under such Service Provider Contract
in exchange for agreeing to enter into such Service Provider Contract
(regardless of whether such advance payment or other income was paid in a lump
sum or in installments). Any lump sum payments shall be pro-rated on a straight
line basis over the term of any applicable Service Provider Contract.

 

(2)         Owner Deposits. Seller shall be entitled to the return of all bonds,
deposits, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to the Property that have been provided by
Seller or any of its affiliates, agents or investment advisors to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”). Buyer shall replace such Owner Deposits. To the extent that any
funds are released as a result of the termination of any Owner Deposits for
which Seller did not receive a credit, such funds shall be delivered to Seller
immediately upon their receipt.

 

16

 

 

(c)          Final Prorations. With regards to any prorations set forth in this
Section 17 that are based upon estimates, such prorations shall be readjusted
based upon the actual bills after the Closing and before the expiration of the
Limitation Period. The provisions of this Section 17(c) shall survive Closing.

 

18.         Default; Termination. (a) IF THE CLOSING FAILS TO OCCUR BECAUSE OF
BUYER’S DEFAULT, THE DEPOSIT SHALL BE RETAINED BY SELLER AS LIQUIDATED DAMAGES.
THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES
IN THE EVENT OF A DEFAULT BY BUYER WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE
TO ASCERTAIN BECAUSE OF THE NATURE OF THE PROPERTY AND THAT THE AMOUNT OF THE
DEPOSIT REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT
OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF ANY APPLICABLE LAWS, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION 18, SELLER AND BUYER AGREE THAT THIS LIQUIDATED DAMAGES
PROVISION IS INTENDED TO BE SELLER’S SOLE AND EXCLUSIVE REMEDY FOR A DEFAULT BY
BUYER, BUT IS NOT INTENDED AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY
WAY BUYER’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.

 

SELLER’S INITIALS: _____           BUYER’S INITIALS: _____

 

(b)          If Seller defaults in any material respect hereunder, then provided
Buyer is not in default any material respect, Buyer may, at its sole election,
either:

 

(1)         Terminate this Agreement, whereupon the Deposit shall be promptly
returned to Buyer and neither party shall have any further liability or
obligation to the other, except for the provisions of this Agreement which are
expressly stated to survive the termination of this Agreement; or

 

(2)         Assert and seek judgment against Seller for specific performance
with respect to one or more (at Buyer’s election) of the properties that
comprise the Property; provided that if Buyer elects to purchase less than all
of the such properties, then the Purchase Price will be reduced in accordance
with the provisions of Section 5(c). If a court of competent jurisdiction
determines that the remedy of specific performance is not available to Buyer,
then Buyer shall have the right to assert and seek judgment against Seller for
actual contract damages.

 



17

 

 

19.         Expenses.

 

(a)          All recording fees respecting the Deed, title insurance premiums
for the Title Policy, all state and county transfer taxes, and one half (1/2) of
the fee charged by Escrow Holder, shall be borne and paid by Seller.

 

(b)          One half (1/2) of the fee charged by Escrow Holder shall be borne
and paid by Buyer.

 

(c)          The Homeowners Association transfer fee and the Homeowners
Association processing fee shall be paid by Buyer only.

 

(d)          All other costs, charges, and expenses shall be borne and paid as
provided in this Agreement, or in the absence of such provision, in accordance
with custom where the properties in question are located.

 

20.         Intermediaries. (a) Buyer and Seller acknowledge and agree that
there are no brokers involved in connection with this transaction Seller
represents to Buyer, and Buyer represents to Seller, that there are no fees owed
to any broker, finder, or intermediary of any kind with whom such party has
dealt in connection with this transaction. Except as expressly set forth above,
if any claim is made for broker’s or finder’s fees or commissions in connection
with the negotiation, execution or consummation of this Agreement or the
transactions contemplated hereby, each party shall defend, indemnify and hold
harmless the other party from and against any such claim based upon any
statement, representation or agreement of such party, which obligation shall
survive Closing.

 

21.         Destruction of Improvements.

 

(a)          If, prior to Closing, any of the Improvements on any of the
properties that comprise the Property are damaged or destroyed such that the
cost of repair or replacement of such improvements is material (“Material
Damage”), or a condemnation proceeding is commenced or threatened in writing by
a governmental or quasi-governmental agency with the power of eminent domain
(“Condemnation”), then:

 

(1)         Buyer may elect, within fourteen (14) days from receipt of notice of
said Material Damage, or notice of a Condemnation, by written notice to Seller,
to cause the individual property affected by such event to be an Excluded
Property; provided that if more than twenty-five percent (25%) of the properties
that comprise the Property suffer Material Damage, or become the subject of a
Condemnation, then Buyer may terminate this Agreement. If necessary, the time of
Closing shall be extended to permit Buyer to evaluate and make the elections
contemplated in this Section 21. If Buyer elects to terminate this Agreement in
accordance with this Section 21, then the Deposit shall be returned to Buyer
and, except for the provisions of this Agreement that expressly survive Closing
or earlier termination of this Agreement, this Agreement shall be void and of no
further force and effect, and neither party shall have any liability to the
other by reason hereof; or

 

18

 

 

(2)         if Buyer elects to designate certain properties as Excluded
Properties in accordance with Section 21(a)(1), and proceed to the Closing on
the remaining properties, then the Purchase Price will be reduced by the sum of
the prices of such excluded properties, as set forth on Exhibit A. If, however,
it is determined that any damage to one or more properties does not constitute a
Material Damage, or Buyer elects to purchase one or more properties that have
suffered Material Damage, then the transaction contemplated hereby shall be
closed without a reduction in the Purchase Price, and Seller shall assign to
Buyer Seller’s rights in any insurance proceeds or Condemnation award to be paid
to Seller in connection with such damage or Condemnation, and, in the case of
Material Damage, Seller shall pay to Buyer an amount equal to the deductible
under Seller’s policy of casualty insurance and Seller shall execute and deliver
to Buyer all proofs of loss, assignments of claims and other similar items
required by the insurance company.

 

(b)          For purposes of this Section 21, damage or destruction will be
considered “Material Damage” if one or more of the properties that comprise the
Property are rendered uninhabitable, or if the time to repair such damage,
despite reasonable expectations with respect to repairs, is reasonably
determined by Buyer to exceed three months. If, prior to Closing, any of the
improvements on the Property are damaged or destroyed and such damage is not
Material Damage, Buyer shall remain obligated to close hereunder with no
abatement in the Purchase Price. At Closing, Seller shall assign to Buyer
Seller’s rights in any insurance proceeds to be paid to Seller in connection
with such damage or destruction, and Buyer shall receive a credit against the
Purchase Price in an amount equal to the deductible amount under Seller’s
casualty insurance policy.

 

22.         General Provisions.

 

(a)          Entire Agreement. This written Agreement, including all Exhibits
attached hereto and documents to be delivered pursuant hereto, shall constitute
the entire agreement and understanding of the parties, and there are no other
prior or contemporaneous written or oral agreements, undertakings, promises,
warranties, or covenants not contained herein.

 

(b)          Amendments in Writing. This Agreement may be amended only by a
written memorandum subsequently executed by all of the parties hereto.

 

(c)          Waiver. Except as provided in Section 10(a), no waiver of any
provision or condition of this Agreement by any party shall be valid unless in
writing signed by such party. No such waiver shall be taken as a waiver of any
other or similar provision or of any future event, act, or default.

 

19

 

 

(d)          Time of the Essence. Time is of the essence of this Agreement.
However, if Buyer is acting diligently and in good faith to proceed with the
consummation of the transaction contemplated by this Agreement on the Closing
Date, Seller will agree, upon the written request of Buyer, to extend the
Closing Date up to three (3) business days. In the computation of any period of
time provided for in this Agreement or by law, any date falling on a Saturday,
Sunday or legal holiday when banks are not open for business in the State where
the Property is located, will be deemed to refer to the next day which is not a
Saturday, Sunday, or legal holiday when banks are not open for business in such
State.

 

(e)          Severability. If any provision of this Agreement is rendered
unenforceable in whole or in part, such provision will be limited to the extent
necessary to render the remainder of the Agreement valid, or will be deemed to
be removed from this Agreement, as circumstances require, and this Agreement
shall be construed as if said provision had been incorporated herein as so
limited, or as if said provision has not been included herein, as the case may
be; provided that this Section shall not permit a change in Purchase Price or
payment terms or increase Seller’s liability or obligations.

 

(f)          Headings. Headings of sections are for convenience of reference
only, and shall not be construed as a part of this Agreement.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefits of the parties hereto, and their respective
successors, and permitted assigns. This Agreement may not be assigned by either
party without the consent of the other party, except that Buyer may, without
consent from Seller, assign this Agreement to an affiliate of Buyer, or any
entity formed by Buyer for the purpose of acquiring or taking title to the
Property; provided that such assignment will not release Buyer from its
obligations under this Agreement. Any assignment in accordance with this Section
22(g) will entitle the assignee thereunder to all rights and benefits, and
subject such assignee to all obligations, of Buyer hereunder.

 

(h)          Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed, or sent by Federal Express,
UPS or other recognized overnight courier service for next business day
delivery, or sent by facsimile transmission or electronic mail (so long as
reasonable evidence that such notice was sent and received is obtained by the
sending party). Any notice provided hereunder shall be deemed to be given when
sent in accordance with this provision, but any time to respond to such notice
as provided in this Agreement will not commence until the actual receipt of the
notice. Notices will be deemed valid if sent to the parties as follows:

 

IF TO BUYER

 

Reven Housing Georgia, LLC

7911 Herschel Avenue, Suite 201

La Jolla, California 92037

Phone: 858-459-4000

e-mail: cmc@revenhousingreit.com

e-mail: mps@revenhousingreit.com

Attention: Chad Carpenter and Michael Soni

 



20

 

 

with a copy to:

 

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900

Los Angeles, California 90067

Phone: (310) 586-6505

e-mail: treisterd@gtlaw.com

Attention: Dana S. Treister

 

IF TO SELLER:

 

Red Door Housing, LLC

WFI Funding, Inc.

110 Avenue B

Suite 100

Stafford, Texas 77477

Phone: 832-539-1101

e-mail: rickey.williams@homevestors.com

Attention: Rickey Williams

 

With copies to:

 

Harmon Law Firm, P.C.

14860 Montfort Drive

Suite 111

Dallas, Texas 75254

Phone: 214-874-0019 ext. 231

e-mail: cliff_harmon@harmonlawfirm.com

Attention: Clifford D. Harmon

 

IF TO ESCROW HOLDER:

 

Fidelity National Title Insurance Company

1300 Dove Street, Suite 130

Newport Beach, California 92660

Phone: (949) 221-4715

e-mail: paul.mcdonald@fnf.com

Attention: Paul McDonald

 



21

 

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Buyer or Seller, as the case may be, to the
other. Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given upon
receipt or refusal of receipt. Notices by facsimile or electronic mail shall be
deemed given and effective upon receipt or refusal of receipt. Notices by
overnight courier shall be deemed given and effective upon receipt or refusal of
receipt from Federal Express, UPS or another recognized overnight courier
service.

 

(i)          Governing Law; Venue. To the extent enforceable, the parties agree
that this Agreement shall be governed in all respects by the internal laws of
the State of Texas; provided that if the dispute involves an individual property
the law of the State where such property is located will apply. In any dispute
arising out of or related to this Agreement, an action must be brought in
Federal or State court, as applicable, in the County of Harris, Texas. The
provisions of this Section 22(i) will survive the termination of this Agreement.

 

(j)          Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together as but a
single instrument.

 

(k)          Attorneys’ Fees. If any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses including its attorneys’ fees in such
action or proceeding in such amount as the court may adjudge reasonable. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. If the party that
commenced or instituted the action, suit or proceeding dismisses or discontinues
it without the concurrence of the other party, such other party shall be deemed
the prevailing party. The provisions of this Section 22(k) will survive any
termination of this Agreement.

 

(l)          Construction. This Agreement will not be construed more strictly
against either party by virtue of the fact that it was prepared by one party or
its counsel, it being recognized that each party hereto has had the opportunity
to review, have its counsel review, and provide input into this Agreement. All
words herein that are expressed in the neuter gender shall be deemed to include
the masculine, feminine and neuter genders and any word herein that is expressed
in the singular or plural shall be deemed, whenever appropriate in the context,
to include the plural and the singular.

 

(m)          Reporting Obligations. Seller and Buyer hereby designate Escrow
Holder to act as and perform the duties and obligations of the “reporting
person” with respect to the transaction contemplated by this Agreement for
purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for
information reporting on real estate transactions. If required under applicable
law, Seller, Buyer and Escrow Holder shall execute at Closing a Designation
Agreement designating the Escrow Holder as the reporting person with respect to
the transaction contemplated by this Agreement.

 



22

 

 

(n)          1031 Exchange. Either party may involve this transaction in a
like-kind exchange under Internal Revenue Code Section 1031, the cost and
expense of which will be borne solely by the party invoking such tax deferral
strategy. Each party shall reasonably cooperate with the other in such
structure, provided that the party that is not participating in a like-kind
exchange shall incur no material costs, expenses or liabilities in connection
with the other’s exchange and will not be required to take title to or contract
for purchase of any other property. If either party uses a qualified
intermediary or exchange accommodator to effectuate the exchange, any assignment
of the rights or obligations of such party shall not relieve, release or absolve
such party of its obligations to the other.

 

(o)          Bulk Sales. Seller agrees to indemnify and hold Buyer, any
permitted assignee of Buyer’s rights under this Agreement and any of their
respective affiliates, officers, directors, shareholders, members, partners,
agents, employees and advisors (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, damages, losses, costs, expenses,
liens, actions and causes of actions (including, without limitation, reasonable
attorneys’ fees and expenses) that may be incurred by, or asserted against,
Buyer, any of the other Indemnified Parties or the Property by reason of either
such noncompliance with the Bulk Sales laws applicable in the state or states
where the Property is located, or the failure of Seller to have paid any taxes,
penalties or interest which are the subject of such laws. The provisions and
obligations of this Section 24(o) shall survive the Closing.

 

(p)          Confidentiality. Buyer and its representatives shall hold in
strictest confidence all data and information obtained with respect to the
operation and management of the Property, whether obtained before or after the
execution and delivery hereof, and shall not use such data or information for
purposes unrelated to this Agreement or disclose the same to others except as
expressly permitted hereunder. The preceding sentence shall not be construed to
prevent Buyer from disclosing to its prospective lenders or investors, or to its
officers, directors, attorneys, accountants, architects, engineers and
consultants to perform their designated tasks in connection with Buyer’s
inspection and proposed acquisition of the Property, provided Buyer advises any
such party of the confidential nature of the information disclosed. However,
neither party shall have this obligation concerning information which: (a) is
published or becomes publicly available through no fault of either the Buyer or
Seller; (b) is rightfully received from a third party; or (c) is required to be
disclosed by law. Notwithstanding the preceding, nothing in this Agreement will
prevent or be deemed to limit Buyer’s ability to disclose the existence of this
Agreement, and the nature of any material terms herein, to the Securities and
Exchange Commission or any other governmental agency to which Buyer, or its
successors hereunder, have a disclosure obligation under any applicable law. The
provisions of this Section 22(p) shall survive the termination of this
Agreement.

 

23.         Closing Procedures. Notwithstanding anything herein to the contrary,
the closing will be held in accordance with standard Texas procedures for real
estate closings, including, but not limited to, the closing location being the
offices of the Title Company, and that the Buyer will remit the Purchase Price
to the Title Company to be disbursed in accordance with the provisions of this
Agreement.

 

23

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

  SELLER       RED DOOR HOUSING LLC, a Texas limited liability company        
By: /s/ Rickey Williams   Name: Rickey Williams         WFI FUNDING, INC., a
Texas corporation         By: /s/ Rickey Williams   Name: Rickey Williams

 

[Signatures continue on the following page.]

 

24

 

 

BUYER

 

REVEN HOUSING GEORGIA, LLC, a Delaware limited liability company

 

By: REVEN HOUSING REIT, INC.,

a Colorado corporation , its sole member

 

  By: /s/ Chad Carpenter     Chad Carpenter     Chief Executive Officer

 

25

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS DESCRIPTIONS 1.EXHIBIT A-1 DESCRIPTION AND VALUES OF THE EXHIBIT A-2
PROPERTIES 2. EXHIBIT B LIST OF CONTRACTS 3. EXHIBIT C FORM OF DEED 4. EXHIBIT D
FORM OF BILL OF SALE 5. EXHIBIT E FORM OF ASSIGNMENT OF LEASES AND CONTRACTS 6.
EXHIBIT F FORM OF FIRPTA AFFIDAVIT     SCHEDULES DESCRIPTIONS 1. 6(a)(3)
PROPERTY INFORMATION

 

 

 

 

EXHIBIT A-1

 

DESCRIPTION OF PROPERTies

 

   Address    Zip   Allocated Price     1  Denoron 4907   77048   $67,602.65    
2  Sailfish 3914   77571   $82,679.50   This home is owned by Red Door Funding
3  Parker 7322   77016   $66,143.60     4  Brookston3410   77045   $77,816.00  
  5  Heatherbloom 4015   77045   $65,657.25     6  E Fayle 2101   77520  
$63,225.50     7  Kentucky 2003   77520   $63,225.50     8  Akard 4218   77047  
$60,307.40     9  Dunkley Dr 905   77076   $65,170.90     10  Seagrove 323 
 77571   $82,679.50   This home is owned by Red Door Funding 11  Rosebriar
15919   77489   $77,816.00     12  34th St 4903   77539   $71,979.80     13 
Goliad Ave 1502   77568   $65,170.90     14  Knotty Oaks 2707   77045  
$62,252.80     15  Wuthering Heights 3107   77045   $65,657.25     16  Hillis
9702   77078   $68,089.00     17  Kings 7106   77521   $66,143.60     18  Beck
Ridge 16234   77053   $73,925.20     19  Foxside 7011   77338   $92,406.50    
20  Tavenor 4223   77047   $61,280.10     21  Beran 4326   77045   $61,280.10  
  22  Kathryn 12509   77015   $63,225.50     23  Norell 714   77530  
$63,225.50     24  Houston Ave 1208   77502   $77,816.00     25  25th 709 
 77590   $72,952.50     26  Valley Park 9918   77078   $67,116.30     27  Valley
Park 10006   77078   $66,143.60     28  Whispering Willow 23311   77373  
$82,679.50     29  Ponderosa 4503   77521   $82,679.50     30  34th Ave 2622 
 77590   $68,089.00     31  Anthony Hay 2414   77449   $87,543.00     32 
Horncastle 818   77530   $70,520.75     33  Hurlingham 3422   77093  
$63,225.50     34  E. Delz 343   77022   $65,170.90     35  Crooked Creek 5458 
 77017   $72,952.50    

 

Exhibit A – Page 1

 

 

36  Charriton 3302   77039   $80,734.10   37  Brookston 4806   77045  
$82,679.50     38  Ridgewest 4915   77053   $68,089.00     39  Folkstone 7731 
 77075   $92,406.50     40  Bowridge 16211   77053   $80,490.93     41  Charney
8714   77088   $69,061.70     42  Teal Park 15314   77396   $84,624.90     43 
Swan Valley 19715   77443   $84,624.90     44  Stover 10350   77075  
$75,384.25     45  Maplemont 16339   77095   $92,406.50     46  Ridgecroft Rd
15802   77053   $81,220.45     47  Presidents Dr 4151   77047   $107,969.70    
48  Kindlewood 8915   77099   $73,925.20     49  KnottyOaks3314   77045  
$67,845.83     50  W Gulf Bank 1495   77088   $70,034.40     51  Cherry Meadow
3806   77039   $69,061.70     52  Buffum 10310   77051   $59,821.05     53 
Dragonwick 2722   77045   $66,143.60     54  Knotty Oaks 3219   77045  
$66,143.60     55  Cape Hyannis 12202   77048   $66,143.60     56  Dartwood
14122   77049   $73,925.20     57  3rd 2510   77547   $58,362.00     58  Concho
11242   77072   $93,087.39     59  Wavecrest 1607   77062   $116,724.00     60 
Bazelbriar 15835   77489   $77,816.00     61  Jane Dr 1907   77502  
$77,816.00     62  Timber 202   77520   $82,679.50     63  Belarbor 6315 
 77087   $60,793.75     64  Ivyknoll 6334   77035   $82,679.50     65  Tylergate
Dr   77373   $72,952.50     66  Foredale 9617   77075   $74,897.90     67 
Morning Dove 15314   77396   $75,141.08     68  Red Leaf 711   77090  
$116,724.00     69  Knotty Post 6026   77373   $77,816.00     70  Brickarbor
1607   77445   $78,788.70     71  Meadow Park 4710   77048   $63,225.50     72 
27th 4801   77539   $63,225.50     73  Twinridge 11655   77099   $87,543.00    
74  Sunny Dr 2402   77093   $71,007.10     75  Whitchurch Way 13203   77015  
$95,324.60     76  Foxhurst 7023   77338   $87,543.00    

 

2

 

 

77  Quiet Bend 2735   77489   $87,543.00   78  Tenderden 1355   77530  
$87,543.00     79  Bintliff 7322   77074   $104,078.90     80  Beaver Trail
11007   77086   $69,304.88     81  Ebbtide 2923   77045   $68,089.00     82 
Tidewater 2730   77045   $68,089.00     83  Glenridge 4938   77053  
$68,089.00     84  Banton 742   77530   $68,089.00     85  Marleen 1131 
 77034   $79,761.40     86  Waterchase 7706   77489   $79,761.40     87 
Roandale 11618   77048   $72,952.50     88  Navidad 6927   77083   $76,843.30  
  89  Foredale 9618   77075   $77,816.00     90  Garland 8108   77017  
$74,897.90     91  Cleveland 1903   77502   $74,897.90     92  Ripplebrook 3530 
 77045   $76,843.30     93  Crestwood 2006   77469   $97,270.00     94  Shady
Arbor 7035   77040   $97,270.00     95  White Gate Ln 11326   77069  
$97,270.00     96  Longbrook 12315   77099   $97,270.00     97  Catbird 16107 
 77396   $97,270.00     98  Oakside 4010   77053   $72,952.50     99  Foredale
9610   77075   $72,952.50     100  Stover 10801   77075   $72,952.50     101 
Vickery 12710   77039   $85,597.60     102  S Navaho Trail 20078   77449  
$85,597.60     103  Canterview 1310   77047   $63,225.50     104  Willow Oak
7318   77521   $102,133.50     105  Newgate 23315   77373   $79,761.40     106 
Camden 1307   77502   $79,761.40     107  Brookfield 3719   77045   $74,897.90  
  108  Dayflower 4311   77449   $82,679.50     109  Tiffany 3934   77045  
$77,816.00     110  Aldis 10918   77075   $77,816.00     111  Cardinal 712 
 77502   $77,816.00     112  Mcgallion 11311   77076   $65,170.90     113 
Heatherbrook 3919   77045   $75,870.60     114  Addicks Clodine 4003   77082  
$92,406.50     115  Valley Wind 9930   77078   $70,034.40     116  Pauline 807 
 77502   $68,089.00    

 

3

 

 

117  6th 401   77571   $68,089.00   118  Aberdeen 1113   77502   $65,657.25    
119  Lyden Ridge 5522   77053   $73,925.20     120  Fitzwater 4523   77373  
$73,925.20     121  Fern valley 8815   77044   $90,461.10     122 
Andalusian18530   77433   $81,706.80     123  Quail  Shute 23006   77389  
$106,997.00     124  Carmona Ln5010   77581   $106,997.00     125  Shady Brook
2419   77087   $99,215.40        TOTAL EXHIBIT A-1       $9,656,187.44    

 

 

 

4

 

 

EXHIBIT A-2

 

DESCRIPTION OF PROPERTies

 

   Address    Zip   Allocated Price  1  Whitehall 214   77060   $86,570.30  2 
Springhaven 6406   77396   $81,706.80  3  Sagehill 11203   77089   $99,701.75 
4  Paddington 6214   77085   $82,679.50  5  Sommercoats 922   77530  
$82,679.50  6  Kirsten 1230   77568   $82,679.50  7  Mitchell 1250   77037  
$79,275.05  8  Dawnridge 7710   77071   $92,406.50  9  Overcross 3430   77045  
$69,304.88  10  Winding Trace 6827   77086   $81,220.45  11  Virginia 1809 
 77502   $81,220.45  12  W Fuqua 7439   77489   $74,606.09  13  Brown 718 
 77536   $107,969.70  14  Silversmith Ln 23810   77493   $74,897.90  15  Tiltree
9945   77075   $77,816.00  16  Rosebriar 15827   77489   $77,816.00  17  Foy
10610   77093   $63,225.50  18  Creekhurst 12115   77099   $92,406.50  19  Fall
Meadow 1902   77459   $92,406.50  20  Tara Blue Ridge 7122   77469   $92,406.50 
21  Marlen 2412   77502   $82,679.50  22  Foxway 7302   77338   $92,406.50  23 
Kirkland 8714   77089   $106,997.00  24  Oak Shadows 4547   77091   $68,089.00 
25  Washington 3217   77503   $68,089.00  26  Darlinghurst 6422   77085  
$89,974.75  27  Hardwicke Rd 294   77060   $72,952.50  28  Barada 10530 
 77034   $71,493.45  29  Glen Shadow 9202   77088   $82,679.50  30  Glen Shadow
9311   77088   $82,679.50  31  Brookston 4130   77045   $77,816.00  32 
Knottynold 3923   77053   $77,816.00  33  Belle Glen 7818   77072   $77,816.00 
34  Plumbrook 12106   77099   $77,816.00  35  Shelton 993   77530   $82,679.50 

 

5

 

 

36  Wingdale Dr 15907   77082   $89,488.40  37  Dawnmist 20121   77346  
$87,543.00  38  Sagedowne 10122   77089   $106,997.00  39  Pinetex 7326 
 77396   $87,543.00  40  Tilden 205   77506   $65,657.25  41  Barcelona 17147 
 77546   $94,290.79  42  Burle Oak 19914   77346   $77,816.00  43  Riptide 7606 
 77072   $82,679.50  44  Evesborough 11218   77099   $69,548.05  45  Sagewillow
10631   77089   $97,270.00     TOTAL EXHIBIT A-2       $3,743,812.56 

 

6

 

 

EXHIBIT B

 

LIST OF CONTRACTS

 

Exhibit B – Page 1

 

 

EXHIBIT C

 

FORM OF DEED

 

SPECIAL WARRANTY DEED

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

 

STATE OF  TEXAS §     § KNOW ALL MEN BY THESE PRESENTS COUNTY OF §  

General Warranty Deed ("Deed")

For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the undersigned, Red Door Housing, LLC, a Texas limited liability
company (“Grantor”), whose address is ____________ has granted, sold, and
conveyed, and by these presents does grant, sell and convey, unto
_____________________, a _______________ ("Grantee"), whose address is
_________________________, _______________, ________________, the real property
("Property") located in ___________ County, Texas, more particularly described
as follows:

 

2

 

 

______________________________________, commonly known as _________________,
___________, Texas ____________.

 

TO HAVE AND TO HOLD said premises, together with all and singular improvements,
easements, rights, and appurtenances thereto in any way belonging, unto the said
grantees, their heirs, administrators, executors, successors and assigns
forever, and the said grantors hereby bind themselves, their heirs, successors,
and assigns to warrant and forever defend, all and singular, the said premises
unto the said grantees, their heirs, administrators, executors, successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof.

 

Executed as of ________________, 2012.

 

  Red Door Housing, LLC       By:  

 

 

STATE OF  TEXAS § §   COUNTY OF §

 

This instrument was acknowledged before me on ______________, 2012 by
________________, ___________________ of Red Door Housing, LLC, a Texas limited
liability company, known to me to be the person whose name is subscribed to the
foregoing instrument and who acknowledged to me that he executed the same for
the purposes and consideration therein expressed and in the capacity therein
stated.

 



      Notary Public, State of Texas



 

RETURN TO:

 

 

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

____________________________, a(n) _________________ (“Seller”), for good and
valuable considerations, receipt and sufficiency of which are hereby
acknowledged, does hereby quitclaim, sell, assign, transfer and set over to
_________________, a ____________ limited liability company (“Buyer”), all of
its right, title and interest, if any, in and to any Personal Property located
on and used in connection with the Property. Seller warrants that it owns such
Personal Property free and clear of liens and encumbrances of any persons
claiming by, through or under Seller.

 

Capitalized terms used herein shall have the meanings given to them in that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
_____, 2012, between Seller and Buyer.

 

IN WITNESS WHEREOF, Seller has caused this bill of sale to be signed and sealed
in his name by its officer thereunto duly authorized this ____ day of _________,
2008.

 

SELLER:

 

_____________, a(n) _________ limited liability company

 

  By:     Name:     Its:  

 

Exhibit D – Page 1

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS

 

THIS ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS (this “Assignment”) is
entered into as of the ____ of _______, 2012 (the “Effective Date”), between
______________, a(n) ___________ limited liability company (“Assignor”) and
________________, a(n) __________ limited liability company (“Assignee”)

 

RECITALS

 

Assignor has conveyed to Assignee those certain parcels of real property and
improvements located at the address shown on Exhibit A hereto pursuant to that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
__________, 2012 (the “Agreement”) by and between Assignor, as Seller, and
Assignee, as Buyer. Capitalized terms not otherwise defined herein shall have
the meaning given to them in the Agreement.

 

Assignor now desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in, to and under the Leases and the Contracts.

 

1.          Property. The “Property” means the parcels of real property located
in __________ County, Texas, legally described in Exhibit A attached to this
Assignment, together with the building, structures and other improvements
located thereon.

 

2.          Leases. The “Leases” means those leases and occupancy agreements
affecting the Property which are described in Exhibit B attached to this
Assignment.

 

3.          Contracts. “Assumed Contracts” means those agreements (including any
service, maintenance, or repair contracts) that are listed on Exhibit C attached
to this Assignment that will survive the Closing.

 

4.          Assignment. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby grants, transfers and assigns to Assignee the entire right, title and
interest of Assignor in and to the Leases and the Contracts.

 

5.          Assumption. Assignee hereby assumes and agrees to perform the
obligations of Assignor under the Leases and Contracts which accrue and are
attributable to the period from and after the Effective Date. Additionally,
Assignee agrees to pay all monetary obligations when due under the Contracts
arising before the Effective Date to the extent Assignee received a credit on
the settlement statement in connection with its purchase of the Property.

 

6.          Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.

 

Exhibit E – Page 1

 

 

7.          Counterparts. This Assignment may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.

 

8.          Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of the State of Texas. Venue for any legal action
brought hereunder shall lie exclusively in the state and federal courts situated
in Harris County, Texas.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
and Contracts to be executed as of this ______ day of ________________, 2012.

 

ASSIGNOR

 

______________, a(n)_____________ limited liability

company

 

  By:     Name:     Its:  

 

ASSIGNEE

 

_____________________

 

  By:     Name:     Its:  

 

Exhibit E – Page 2

 

 

EXHIBIT F

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform the Transferee (hereinafter defined)
that withholding of tax is not required upon the disposition of a United States
real property interest by ______________, a(n) ________ limited liability
company (the “Transferor”) to ___________________, a(n) _______ limited
liability company (the “Transferee”) relating to the real property described on
Schedule A hereto (the “Transferred Interests”), the undersigned, being first
duly sworn upon oath, does hereby depose and say, and does hereby on behalf of
the Transferor represent that the following is true as of the date hereof:

 

1.          __________________ is the______________________ of the Transferor,
and is familiar with the affairs and business of the Transferor;

 

2.          The Transferor is not a foreign person; that is, the Transferor is
not a nonresident alien, a foreign corporation, foreign partnership, foreign
trust or foreign estate (as all such terms are defined in the Internal Revenue
Code of 1986, as amended, and United States Treasury Department Income Tax
Regulations in effect as of the date hereof);

 

3.          The Transferor is a ______________ duly organized, validly existing
and in good standing under the laws of the State of _________;

 

4.          The Transferor’s United States employer identification number is
______________; and

 

5.          The Transferor’s office address and principal place of business is
c/o __________________________.

 

6.          Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

 

The undersigned and the Transferor understand that this affidavit and
certification may be disclosed to the United States Internal Revenue Service by
the Transferee and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 

All terms (whether capitalized or not) used but not defined herein shall have
the same respective meanings as in the Internal Revenue Code of 1986, as
amended, and the United States Treasury Department Income Tax Regulations in
effect as of the date hereof.

 

Under penalties of perjury, we declare that we have examined this affidavit and
certificate, and to the best of our knowledge and belief, it is true, correct
and complete. We further declare that we have authority to sign this affidavit
and certificate on behalf of the Transferor.

 

Exhibit F – Page 1

 

 

IN WITNESS WHEREOF, Affiant has executed and delivered this FIRPTA Affidavit as
of _____, 2012

 

      Name:  

 

STATE OF  TEXAS §   § COUNTY OF §

 

This instrument was acknowledged before me on ______________, 2012 by
________________, known to me to be the person whose name is subscribed to the
foregoing instrument and who acknowledged to me that he executed the same for
the purposes and consideration therein expressed.

 

      Notary Public, State of Texas

 

Exhibit F – Page 2

 

 

SCHEDULE 6(a)(3)

 

PROPERTY INFORMATION

 

1.Copies of all Contracts listed in Exhibit B to this Agreement.

  

2.Leases for each property that comprises the Property. A copy of Seller’s rent
rolls for the calendar month in which the Closing occurs and the eleven calendar
months preceding the month in which the Closing occurs.

 

3.Copies of all certificates of occupancy and other licenses and permits, if
applicable.

 

4.Copies of all environmental, engineering, geo-technical reports, if
applicable.

 

5.Insurance loss histories for preceding three calendar years.

 

6.Copies of three most recent real estate tax bills.

 

7.A copy of the most recent surveys for the properties that comprise the
Property.

 

8.All internal operating statements prepared by Seller, all cash receipt
journals and bank statements relating to the properties, and Seller’s general
ledger, each for the period commencing in January 2011 and ending in the month
in which the Closing occurs.

 

9Schedule of tangible personal property, if applicable.

 

10Detailed reports on aging summary, prepaid rents, refundable security
deposits, and miscellaneous income.

 

11Copies of utility bills for the past three months, if applicable.

 

12Summary of pending litigation and claims, if applicable.

 

13A schedule of all items of repair and maintenance performed by, or at the
direction of, Seller during the 12-month period preceding the Closing. Copies of
tenant maintenance and service request logs for the past three months.

 

14Capital expenses and fixed asset additions made by, or at the direction of,
Seller during the year preceding the Closing.

 

15Any proposed capital improvement budgets and pending proposals or executed
contracts for repairs and maintenance, if applicable.

 

 

 

 

SCHEDULE 6(a)(5)

 

[LIST OF LEASES]

 

 

 

